Exhibit 10.2

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of April 26, 2006 by and between Susie L. Nemeti (“Employee”) and Optical
Communication Products, Inc., a California corporation (the “Company”).

RECITALS

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement by and between Employee and the Company entered into as of October 30,
2003 (the “Agreement”);

WHEREAS, the Company and Employee desire, in accordance with Section 13 of the
Agreement, to amend the Agreement on the terms and subject to the conditions set
forth herein;

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
agreements, representations and warranties herein contained and for other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by the Company and Employee), the Company and Employee agree as
follows:

1.             Amendment of Section 1. In Section 1 of the Agreement, the words
“Chief Financial Officer, Secretary, and Vice President of Finance and
Administrative” are hereby deleted and the words “Senior Vice President of
Corporate Affairs and Administration, Secretary, and Chief Corporate Development
Officer” are substituted therefor.

2.             Amendment of Section 3. In Section 3 of the Agreement, the second
occurrence of the number “$190,000” is hereby deleted and the number “$215,000”
is substituted therefor.

3.             Amendment of Section 5. In Section 5 of the Agreement, the words
“Chief Financial Officer, Secretary, and Vice President of Finance and
Administrative” are hereby deleted and the words “Senior Vice President of
Corporate Affairs and Administration, Secretary, and Chief Corporate Development
Officer” are substituted therefor.

4.             Governing Law. This Amendment shall be governed by and construed
under the internal laws of the State of California as applied to agreements
among California residents entered into and to be performed entirely within
California, without reference to principles of conflict of laws or choice of
laws.

 

 

1

 

 


--------------------------------------------------------------------------------

 

5.            Counterparts. This Amendment may be executed in one or more
counterparts, including by facsimile, each of which shall be deemed an original,
but all such counterparts together shall constitute but one and the same
Amendment.

6.            Further Assurances. Each of Employee and the Company agree
promptly to execute and deliver such documents and to take such other acts as
are reasonably necessary to effectuate the purposes of this Amendment.

[Remainder of Page Intentionally Left Blank]

 

2

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.

OPTICAL COMMUNICATION PRODUCTS, INC.

 

By:

/s/ Muoi Van Tran

Chief Executive Officer and President

 

EMPLOYEE

 

By:

/s/ Susie L. Nemeti

Susie L. Nemeti

 

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT]

 

 

 